UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . DAULTON CAPITAL CORP. (Exact name of Registrant as specified in its charter) Nevada None 30-0459858 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (888) 387-1403 N/A (Former name or former address if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yeso No x Class of Stock No. Shares Outstanding Date Common October 31, 2010 Explanatory Note This amendment to the Form 10-Q for the quarter ended October 31, 2010, is being filed to update the notes to the financial statements with additional information regarding the Company’s exploration expenses and to correct the amount of operating loss we incurred since inception. Daulton Capital Corporation (A Exploration Stage Company) Notes to Financial Statements October 31, 2010 (Unaudited) PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheet as of October 31, 2010 (unaudited) 1 Consolidated Statement of Operations for the period ending October 31, 2010 (unaudited) 2 Consolidated Statement of Cash Flows for the period ending October 31, 2010 (unaudited) 3 Consolidated Statement ofShareholders’ Deficit for the period ending October 31, 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 PART I - FINANCIAL INFORMATION DAULTON CAPITAL CORPORATION (An Exploration Stage Company) Balance Sheet as at ASSETS October 31, April 30, (Unaudited) Current Assets Cash and Cash Equivalents $ $ Other Assets Mining Property Interest:Ballarat Mining Property Interest:Hunker TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities Loans from Officers Stockholders' Deficit Preferred Stock, $0.001 par value, 5,000,000 shares authorized; none outstanding as at January 31, 2010 and July 31, 2009. Common Stock, $0.001 par value, 200,000,000 shares authorized, 57,600,000shares issued and outstanding as at October 31, 2010 58,450,000shares issued and outstanding as at October 31, 2009 Additional paid-in capital Subscriptions Received Deficit accumulated in the development stage ) ) Total Stockholders' Deficit TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 1 DAULTON CAPITAL CORPORATION (An Exploration Stage Company) Statement of Operations (Unaudited) For the period of Inception, from Jan. 8, For the Three Months Ended For the Six Months Ended 2008 through October 31, October 31, October 31, Revenues Crude Oil Production $
